DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-2, 5, drawn to a product and process of using, classified in G01N 33/577.
Claims 3-4, 11, drawn to a product and process of using, classified in G01N 33/577.
Claim 6, drawn to an article of manufacture, classified in G01N 33/5302.
Claims 7-10, drawn to a process of making and product made, classified in G01N 33/558.
Inventions of Group I and Group II are directed to related products and processes of using. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or 
can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed to distinct biomolecules with different molecular structures.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention of Group III is an article of manufacture comprising of a large number of parts falling outside the scope of inventions of Groups I, II, and III.
Inventions of Groups IV are related as process of making and product made.  In the instant case, the invention as claimed is directed to a process of preparing a gold colloidal conjugate pad and a gold test strip for detecting major royal jelly protein 4 (MRJP4). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search and examination of claims directed to a particular group (such as the product and process of using, or a kit, or a process of making and product made as claimed) is not likely to uncover all relevant art pertaining to the other groups. A search for products and processes of using of Groups I and II will not necessarily uncover all relevant art pertaining to a kit since the processes can often be practiced with other materially different products kits. It is also the case that searching all four groups of claims together would be burdensome, since each are likely to raise different non-prior art issues (for example under 35 U.S.C. 112(a), regarding enablement and/or written description). Furthermore, because each group has acquired a different status in the art as a result of their divergent subject matter (see different classification), restriction for examination purposes as indicated is proper. A search required for one of the groups would not be required or be expected to uncover all relevant art pertaining to the other, and as such each would require its own search and consideration in the patent and non-patent literature.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Elizabeth Shipsides on August 23, 2022 a provisional election was made without traverse to prosecute the invention of Group IV, claims 7-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6, and 11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
Claims 7-10 are directed to an allowable product and method of making thereof. Claims 1-6, and 11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-IV, as set forth during the telephone conversation on August 23, 2022, is hereby withdrawn and claims 1-6, and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 15, 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
Information Disclosure Statement has not been provided.

Specification
The abstract of the disclosure is objected to because of the following informalities: 
Line 4, “MRJP4-sepcific” should read “MRJP4-specific”
Line 6, “several positive and cell lines” should read “several positive cell lines”
Line 7, “twoMRJP4-specific” should read “two MRJP4-specific”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 10 objected to because of the following informalities:  Line 5, “quality controlling is 1 mg/mL” should read “quality controlling line is 1 mg/mL”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a), as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification fails to provide an adequate written description of the invention and fails to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are: (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
The specification lacks complete deposit information for the hybridoma cell lines 6H9 and 8C9 deposited on February 18, 2019 as deposit numbers of CGMCC No. 17294 and CGMCC No. 17295.  Because it is not clear that the monoclonal antibodies 6H9 and 8C9 possessing specific binding properties toward MRJP4 (designated 6H9 and 8C9) are known and publicly available or can be reproducibly isolated without undue experimentation, and because the invention of claims 1-11 claim or use the hybridoma cell lines 6H9 and 8C9, a suitable deposit for patent purposes is required.  Accordingly, filing of evidence of the reproducible production of the hybridoma cell lines 6H9 and 8C9 necessary to practice the instant invention or filing of evidence of deposit is required.  Without a publicly available deposit of the above hybridoma cell lines 6H9 and 8C9, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the hybridoma cell lines 6H9 and 8C9 is an unpredictable event.  Applicants must comply with the criteria set forth in 37 CFR 1.801-1.809.
If the deposits are made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific hybridoma cell lines 6H9 and 8C9 have been deposited under the Budapest Treaty, that the hybridoma cell lines 6H9 and 8C9 will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the hybridoma cell lines 6H9 and 8C9 will be replaced should they ever become non-viable, would satisfy the deposit requirement made herein.
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number.
For each deposit made pursuant to these regulations, the specification shall contain:
(1)	The accession number for the deposit;
(2)	The date of the deposit;
(3)	A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
(4)	The name and address of the depository.
A viability statement for each deposit of a biological material not made under the Budapest Treaty on the International Recognition of the deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain: 
(1)	The name and address of the depository; 
(2)	The name and address of the depositor; 
(3)	The date of deposit; 
(4)	The identity of the deposit and the accession number given by the depository; 
(5)	The date of the viability test; 
(6)	The procedures used to obtain a sample if the test is not done by the depository; and 
(7)	A statement that the deposit is capable of reproduction. 
Applicant must assure that:
(8)	Access to the deposit will be available during pendency of the patent application making reference to the deposit.
(9)	All restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
In the instant case, it is not clear that the deposit was made under the terms of the Budapest Treaty, nor is there available a viability statement, i.e. one certifying that the deposit was viable at the time of the deposit or a certificate verifying such from the depository.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the Applicant’s possession at the time the application was filed. 
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit along with the necessary statements in order to meet the criteria set forth in 37 CFR 1.801-1.809.
Applicant’s attention is directed to In re Lundak, 773 F.2nd. 1216, 227 USPQ 90 (CAFC 1985) and 37 CRF 1.801-1.809 for further information concerning deposit practice.

Allowable Subject Matter
Claims 1-11 are free of the prior art.
Claims 1-11 are rejected under 35 U.S.C. 112(a), as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-11 would be allowable if hybridoma cell lines 6H9 and 8C9 were readily available to the public under the terms of the Budapest Treaty.
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 disclosing a pair of MRJP4-specific monoclonal antibodies 6H9 and 8C9, hybridomas for their production, methods of detecting MRJP4, a colloidal gold immunoassay test strip and a method for preparing a gold conjugate pad, and an ELISA kit for detecting a content of MRJP4, appear to be free of the prior art.
The prior art neither teaches nor suggests monoclonal antibodies secreted by hybridomas 6H9 and 8C9 directed toward MRJP4. The antibodies 6H9 and 8C9 represent a matching pair of monoclonal antibodies suitable for immunodetection of MRJP4 in a sandwich format. 
The closest prior art is Kim et al. (Journal of Asia-Pacific Entomology, 2019). Kim et al. teach production of polyclonal antibodies against MRJP4 for use in western blot experiments and immunofluorescent staining. Feng et al. (CN101206226B, 2012) teach a preparation method for an immunochromatography test paper for detection of MRJP4, MRJP5, and glucose oxidase. Feng et al. suggest that polyclonal or monoclonal antibodies can be prepared for use in the detection, but provide no specific details about these antibodies. 
Yang et al. (WO 2018/191422 A1, 2018) teach production of recombinant antibodies with specific CDR sequences having affinity toward royalactin (a member of major royal jelly proteins also known as MRJP1) for the purposes of royalactin purification ([0004]-[0006]). 
Chung et al. (US Patent No. 7,297,554, 2007) teach an immunoassay system based on a gold conjugate detection method and a membrane strip having a test line and a control line (Fig. 1 and 2, and Col. 5, lines 8-66).
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Claims 1-11 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER ALEXANDROVIC VOLKOV/Examiner, Art Unit 1641                                                                                                                                                                                                        


/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        September 13, 2022